DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Amendment
The amendment to Claims 1 and 3-9, and the cancellation of Claims 2, 10, and 11, filed 08/23/2022, is acknowledged and accepted.

Response to Arguments
Applicant’s arguments, see Page 5 of 7 through 7 of 7, filed 08/23/2022, with respect to the rejection(s) of claim(s) Claim(s) 1-10, and 16-20, under 35 USC § 103 have been fully considered and are persuasive.  The 35 USC § 103 of Claims 1-10 and 16-20 has been withdrawn. 

Allowable Subject Matter
Claims 1, 3-9, and 12-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The reasons for the allowable subject matter are set forth in the prior Office Action filed 08/23/2022 and Applicant's Remarks (see Page 5 of 7, Second Section, through 7 of 7, Conclusion Section), filed 08/23/2022.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMARA Y WASHINGTON whose telephone number is (571)270-3887. The examiner can normally be reached Mon-Thur 730-530 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Tamara Y. Washington/Patent Examiner, Art Unit 2872                                                                                                                                                                                                        
29 August 2022

/DARRYL J COLLINS/Primary Examiner, Art Unit 2872